911 F.2d 720Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward J. BRYANT, Plaintiff-Appellant,v.Edward C. ALDRIDGE, Jr., Secretary of the Air Force,Defendant-Appellee,andAlphonso Singleton, Bruce Etheridge, William Williams,Thomas Alton, Kenneth Inabinette, Defendants.
No. 90-1432.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 23, 1990.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Robert S. Carr, United States Magistrate.  (C/A No. 87-2286-2-1J)
Edward J. Bennett, appellant pro se.
Theresa Hern Potts Bailey, Office of the United States Attorney, Columbia, S.C., Deanna Marie Tuley, United States Air Force, Pope Air Force Base, N.C., Joseph James Traficanti, Judge Advocate Department, United States Air Force, Washington, D.C., for appellee.
D.S.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Edward J. Bryant appeals from the magistrate's order dismissing his employment discrimination suit, brought under 42 U.S.C. Secs. 2000e et seq, for failure to name and timely serve the proper defendant.*   Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Bryant v. Aldridge, C/A No. 87-2286-2-1J (D.S.C. Jan. 10, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to having this case presented to a magistrate, pursuant to 28 U.S.C. Sec. 636, with appeal directly to this Court